Execution Copy

EMPLOYMENT AGREEMENT
This Employment Agreement is entered into by and between CHC Group Ltd. (the
“Company”) and Hooman Yazhari (“Executive”) on March 12, 2015.
WHEREAS, the Company desires to employ Executive as its Senior Vice President,
Legal and Administration, and Executive wishes to be employed by the Company and
provide services in such capacities, upon the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive agree as follows:
1.Duties and Terms of Employment, etc.
(a)    Beginning on March 16, 2015 (the “Effective Date”), Executive shall serve
as the Company’s Senior Vice President, Legal and Administration, reporting to
the Company’s Chief Executive Officer (the “CEO”).
(b)    As Senior Vice President, Legal and Administration of the Company,
Executive shall have such duties and responsibilities typically associated with
such positions. During Executive’s employment with the Company, Executive shall
(i) devote his full working time, effort and attention to the business,
operation and affairs of the Company and its subsidiaries; provided, however,
that Executive may continue to serve as a member of civic or charitable boards
or committees on which Executive serves as of the Effective Date, so long as
such service does not materially interfere with the discharge of Executive’s
duties and obligations under this Agreement, and (ii) faithfully and to the best
of Executive’s abilities and experience, and in accordance with the standards
and ethics of the business in which the Company is engaged, perform all duties
that may be required of Executive by this Agreement, the Company’s policies and
procedures, and such other duties and responsibilities as may be assigned to
Executive from time to time by the CEO or the Company’s Board of Directors (the
“Board”). During Executive’s employment with the Company, Executive shall not
engage in any activity that conflicts with or is detrimental to the Company’s
best interests, as determined by the CEO or the Board.
(c)    Executive will be employed by the Company on an “at-will” basis. This
means that either the Company or Executive may terminate Executive’s employment
at any time, for any reason, with or without Cause, and with or without advance
notice in accordance with the terms set forth herein. Executive acknowledges
that no representations or promises have been made concerning the grounds for
termination or the future operation of the Company’s business, and that nothing
contained herein or otherwise stated by or on behalf of the Company modifies or
amends the right of the Company to terminate Executive at any time, with or
without Cause.
(d)    The principal place of Executive’s employment for the Company shall be,
subject to the CEO’s approval, (i) until his U.S. visa application is accepted,
at the Company’s or its subsidiary’s offices in London, United Kingdom and (ii)
after his U.S. visa application is accepted, either at the Company’s
headquarters (the “Principal Office”) in Dallas, Texas or Houston, Texas, as
established by the CEO and Chairman of the Board, subject to customary business
travel on the business of the Company and its subsidiaries.
2.    Compensation.
(a)    Annual Base Salary. While employed hereunder, Executive’s annual base
salary shall be $525,000 (“Base Salary”), payable in equal installments in
accordance with the Company’s standard payroll practices. Executive’s Base
Salary shall be subject to review at least annually by the CEO and Compensation
Committee of the Board (the “Compensation Committee”), and changes shall be
made, if at all, in the CEO’s and the Compensation Committee’s sole discretion.
(b)    Annual Incentive. While employed hereunder, Executive shall be eligible
to participate in the Senior Management Short-Term Incentive Plan, as in effect
from time to time (the “STIP”), and thereunder shall have an annual target
incentive opportunity equal to 85% of Executive’s Base Salary (the “Target
Award”), upon Executive’s attainment of objectives to be determined by the Board
(or the Compensation Committee), in its sole discretion, and shall have a
maximum annual incentive opportunity equal to 200% of Executive’s Base Salary.
The amount of Executive’s annual incentive award (the “Annual Award”), if any,
shall be determined in the sole discretion of the Board (or the Compensation
Committee), in accordance with the terms of the STIP. Notwithstanding the
foregoing, for fiscal year 2015, Executive’s Annual Award will be prorated by
multiplying the incentive award that would otherwise be paid to him under this
Section 2(b) by a fraction, the numerator of which equals the number of days
elapsed from the Effective Date to April 30, 2015, and the denominator of which
is 365. The Annual Award shall be paid to Executive not later than two and a
half (2.5) months following the fiscal year to which the performance relates. It
shall be a condition to the payment of any Annual Award that Executive remains
employed through the last day of the applicable fiscal year.
(c)    Signing Bonus. In addition to the Annual Award, Executive will be paid a
cash bonus of $100,000 (the “Signing Bonus”) following the Effective Date and
not later than June 30, 2015. The Signing Bonus shall be subject to repayment if
Executive resigns (other than in a Resignation for Good Reason) or Executive’s
employment is terminated by the Company for Cause prior to the two (2) year
anniversary of the Effective Date. To the extent permitted by applicable law,
the Company may offset any amounts owed by Executive pursuant to this Section
2(c) against any amounts payable to Executive by the Company at the time that
any such repayment is due and owing.
(d)    Stock Option Grant. As soon as practicable following the Effective Date,
but no later than ninety (90) days thereafter, Executive will be granted
non-qualified options to purchase 700,000 Ordinary Shares (the “Options”) under
the CHC Group Ltd. 2013 Omnibus Incentive Plan, as amended (the “Equity Plan”),
subject to the Company’s receipt of any shareholder approval necessary to
increase the number of Ordinary Shares available for issuance under the Equity
Plan (it being understood that the Company shall not be obligated to seek
shareholder approval of this increase prior to the next annual shareholder
meeting). The Options will vest in five (5) annual installments at a rate of
one-fifth (1/5th) per year on each of the first five anniversaries of the
Effective Date, subject to Executive’s continuous employment with the Company
through the applicable vesting date. The exercise price per Ordinary Share
covered by the Options will equal the Fair Market Value of an Ordinary Share on
the grant date of the Options (i.e., the closing price of an Ordinary Share on
the New York Stock Exchange on the grant date of the Options or, if the grant
date is not a trading day, on the trading day immediately preceding the grant
date of the Options). The Options shall be subject to such other terms and
conditions as are set forth in the Equity Plan and applicable Option Agreement,
substantially in the form attached hereto as Exhibit B (the “Option Agreement”).
(e)    Benefits/Perquisites. While employed hereunder, Executive will be
eligible to participate in all of the employee benefits, benefit plans and
perquisites that the Company generally makes available to its full-time
employees and executives and for which Executive is eligible in accordance with
the Company’s policies as in effect from time to time, including the Company’s
tax equalization policy. These benefits and perquisites are subject to the
terms, conditions, and eligibility requirements that govern or apply to them.
Executive shall be entitled to four (4) weeks of vacation per calendar year.
(f)    Reimbursement of Expenses.
(i)    Business Expenses. While employed hereunder, the Company shall reimburse
Executive for reasonable and appropriate business expenses incurred in
connection with Executive’s duties and in accordance with the Company’s
generally applicable policies. In addition, the Company shall reimburse
Executive for reasonable bar membership and other professional fees.
(ii)    Relocation Expenses. The Company shall reimburse Executive for the
reasonable fees and expenses incurred in connection with the relocation of
Executive and his family to the metropolitan area where the Principal Office is
located, in connection with Executive’s employment under this Agreement in
accordance with the Company’s relocation policy as then in effect applicable to
its senior executives (it being understood that only one relocation will be
reimbursed hereunder).
3.    Severance Benefits Upon a Qualifying Termination. Following Executive’s
termination of employment under circumstances that constitute a Qualifying
Termination (i.e., Involuntary Termination without Cause or Resignation for Good
Reason), subject to (x) Executive’s execution, delivery and non-revocation of a
full release of all claims on a form acceptable to the Company, substantially in
the form attached as Exhibit A hereto, on or prior to the sixtieth (60th) day
following the Termination Date and (y) compliance with the restrictive covenants
by which he is bound (including in Section 5 and in any other agreements with
the Company), the Company shall provide Executive, in addition to the Accrued
Amounts:
(i)    The sum of (1) Base Salary, at the rate in effect at the effective time
of termination, and (2) the Target Award, payable in equal installments over
twelve (12) months following the Termination Date on the Company’s regular
payroll dates, except that the first four installment payments shall be paid in
a lump sum (without interest) on the first regularly-scheduled payroll date
occurring after the sixtieth (60th) day following the Termination Date; and
(ii)    Continued medical, dental and vision coverage, as applicable, for a
period of eighteen (18) months following the Termination Date, provided that
payments for such coverage by Executive shall be consistent with the payments
required by other senior executives of the Company for such coverage at that
time. In order to facilitate such coverage, Executive and his spouse and
dependents, as applicable, in accordance with the Company’s policies in effect
at the time of Executive’s termination, shall agree to elect continuation
coverage in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”). In the event Executive’s
employment is terminated and Executive obtains alternative employment and is
provided medical coverage in connection therewith, the coverage the Company
provides pursuant to this Section 3(ii) shall be secondary to the coverage
provided in connection with the alternative employment.
Following Executive’s termination of employment due to a Qualifying Termination,
except as set forth in this Section 2(f)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. Any
Options held by Executive on the Termination Date shall be subject to the terms
and conditions of the Option Agreement and the Equity Plan.
4.    Return of Company Property. Not later than the date upon which Executive’s
employment terminates for any reason, Executive shall return to the Company all
documents (and all copies thereof) and other property belonging to the Company
and its Affiliates that Executive has in Executive’s possession or control,
including but not limited to, all files, correspondence, email, equipment
(including, but not limited to, computers, smartphones and servers), credit
cards, entry cards, identification badges and keys, and any materials of any
kind which contain or embody any proprietary or confidential information of the
Company and its Affiliates (and all reproductions thereof in whole or in part).
5.    Cooperation and Continued Compliance with Confidentiality Agreements and
Restrictive Covenants. From and after the date upon which Executive’s employment
terminates for any reason, Executive shall (i) continue to abide by all of the
terms and provisions of the restrictive covenants, the confidentiality
agreements and any other comparable agreements that are part of this Agreement,
and (ii) cooperate fully with the Company and its Affiliates in connection with
its actual or contemplated defense, prosecution or investigation of any existing
or future litigation, arbitrations, claims, demands, audits, government or
regulatory inquiries, or other matters arising from events, acts or failures to
act that occurred during the time period in which Executive was employed by the
Company or any of its Affiliates (including any period of employment with an
entity acquired by the Company or any of its Affiliates). Such cooperation
includes, without limitation, being reasonably available upon reasonable notice,
subject to Executive’s new employment duties, without subpoena, to provide
accurate and complete advice, assistance and information to the Company or any
of its affiliates, including offering and explaining evidence, providing
truthful and accurate sworn statements, and participating in discovery and trial
preparation and testimony; provided that in the event such cooperation requires
more than a de minimis amount of Executive’s time and attention, Executive shall
be paid a per diem amount, as agreed to by the parties and consistent with
compensation customarily paid by a former employer for the cooperation of one
its former executives. Executive acknowledges and agrees that Executive’s
obligations under this Section 5 are an essential part of the consideration
Executive is providing hereunder in exchange for which and in reliance upon
which the Company has agreed to provide the payments and benefits under this
Agreement. For purposes of this Section 5, any reference to “CHC” shall mean the
Company and its Affiliates and subsidiaries.
(a)    Non-Competition. Executive recognizes and understands that in performing
the duties and responsibilities of his employment as provided in this Agreement,
he will occupy a position of high fiduciary trust and confidence, pursuant to
which he will develop and acquire wide experience and knowledge with respect to
all aspects of CHC’s global helicopter services and other businesses carried on
by CHC and the manner in which such businesses are conducted. It is the express
intent and agreement of Executive and CHC that such knowledge and experience
shall not be used in any manner which would be detrimental to the business
interests of CHC whether during the currency of his employment by CHC or at any
time following the termination of his employment with CHC.
(i)    Executive covenants and agrees with CHC that Executive will not, without
the prior written consent of CHC, at any time within a period of twelve (12)
months following the termination of Executive’s employment for any reason,
either individually or in partnership or in conjunction with any person, whether
as principal, agent, shareholder, director, officer, employee, investor, or in
any other manner whatsoever, directly or indirectly, advise, manage, carry on,
be engaged in, own or lend money to, or permit Executive’s name or any part
thereof to be used or employed by any person managing, carrying on or engaged in
a business of supplying global, national or local helicopter (including
helicopter maintenance) services.
(ii)    Executive shall not, for a period of twelve (12) months after the
termination of employment for any reason, without the prior written consent of
CHC, for his account or jointly with another, either directly or indirectly, for
or on behalf of himself or any individual, partnership, corporation or other
legal entity, as principal, agent, employee or otherwise, solicit, influence,
entice or induce, attempt to solicit, influence, entice or induce:
(A)    any person who is employed by CHC or any affiliated company to leave such
employment, or
(B)    any person, firm or corporation whatsoever, who or which has at any time
in the last two (2) years of Executive’s employment with CHC or any predecessor
of CHC, been a customer of CHC, an affiliated company, or of any of their
respective predecessors, provided that this Section 5(a)(ii)(B) shall not
prohibit Executive from soliciting business from any such customer if the
business is in no way similar to the business carried on by CHC, an affiliated
company, any of their respective predecessors, subsidiaries or associates to
cease its relationship with CHC or any affiliated company.
(iii)    Executive understands and agrees that CHC has a material interest in
preserving the relationships it has developed with its customers against
impairment by competitive activities of a former employee. Accordingly,
Executive agrees that the restrictions and covenants contained in this Section 5
are reasonably required for the protection of CHC and its goodwill and that his
agreement to same by his execution of this Agreement are of the essence to this
Agreement and constitute a material inducement to CHC to enter into this
Agreement and to employ Executive, and that CHC would not enter into this
Agreement absent such an inducement.
(b)    The parties recognize that a breach by Executive of any of the covenants
herein contained would result in damages to CHC and that CHC could not
adequately be compensated for such damages by monetary award. Accordingly,
Executive agrees that in the event of any such breach, in addition to all other
remedies available at law or in equity, CHC shall be entitled as a matter of
right to apply to a court of competent jurisdiction for such relief by way of
restraining order, injunction, decree or otherwise, as may be appropriate to
ensure compliance with the provisions of this Agreement.
(c)    The parties further agree that a breach by Executive of any of the
covenants contained in this Section 5 will nullify and make void the obligation
that CHC has to make the payments referred to above, and where such payments
have already been made, Executive agrees to reimburse CHC the amount paid. Where
Executive fails to reimburse CHC, the amount paid to Executive shall be a debt
due and owing from Executive to CHC. The parties agree that all restrictions in
Section 5 are necessary and fundamental to the protection of the business of CHC
and are reasonable and valid, and all defenses to the strict enforcement thereof
by CHC are hereby waived by Executive.
(d)    Confidential Information. Executive acknowledges that, by reason of
Executive’s employment with CHC, Executive will have access to Confidential
Information, as hereinafter defined, of CHC, that CHC has spent time, effort and
money to develop and acquire.
(i)    The term “Confidential Information” as used in this Agreement means all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof) whether prepared, conceived
or developed by an employee or agent of CHC (including Executive) or received by
CHC from an outside source which is maintained in confidence by CHC or the
outside source who provided the information in question. Without limiting the
generality of the foregoing, Confidential Information includes information of
CHC pertaining to:
(A)    any ideas, improvements, know-how, research, inventions, innovations,
products, services, sales, processes, methods, machines, procedures, tests,
treatments, developments, technical data, designs, devices, patterns, concepts,
computer programs or software, records, data, training or service manuals, plans
for new or revised services or products or other plans, items or strategy
methods on compilation of information, or works in process, or any inventions or
parts thereof, and any and all revisions and improvements relating to any of the
foregoing (in each case whether or not reduced to tangible form) that relate to
the business or affairs of CHC or that result from its marketing, research
and/or development activities;
(B)    the identities of clients and potential clients, customers and potential
customers (collectively, “Customers”); the identities of contact persons at
Customers; the preferences and needs of Customers; customer contact persons;
information regarding sales terms, service plans, methods, practices,
strategies, forecasts, know-how, and other marketing techniques; the identities
of key accounts, potential key accounts; the identities of suppliers and
contractors, and all information about those supplier and contractor
relationships such as contact person(s), pricing and other terms;
(C)    any information relating to the relationship of CHC with any personnel,
suppliers, principals, investors, contacts or prospects of CHC and any
information relating to the requirements, specifications, proposals, orders,
contracts or transactions of or with any such persons;
(D)    any marketing material, plan or survey, business plan, opportunity or
strategy, development plan or specification or business proposal;
(E)    financial information, including CHC’s costs, financing or debt
arrangements, income, profits, salaries or wages; and
(F)    any information relating to the present or proposed business of CHC.
(ii)    Executive acknowledges that the Confidential Information is a valuable
and unique asset of CHC and that the Confidential Information is and will remain
the exclusive property of CHC. Executive agrees to maintain securely and hold in
strict confidence all Confidential Information received, acquired or developed
by Executive or disclosed to Executive as a result of or in connection with
Executive’s association with CHC. Executive agrees that, both during the term of
this Agreement and after the termination of Executive’s employment with CHC,
Executive will not, directly or indirectly, divulge, communicate, use, copy or
disclose or permit others to use, copy or disclose, any Confidential Information
to any person, except as such disclosure or use is required to perform
Executive’s duties hereunder. The obligation of confidentiality imposed by this
Agreement shall not apply to information that appears in issued patents or
printed publications, that otherwise becomes generally known in the industry
through no act of Executive in breach of this Agreement, or that is required to
be disclosed by court order or applicable law.
(iii)    Executive understands that CHC has from time to time in its possession
information belonging to third parties or which is claimed by third parties to
be confidential or proprietary and which CHC has agreed to keep confidential.
Executive agrees that all such information shall be Confidential Information for
the purposes of this Agreement.
(iv)    For purposes of the copyright laws of the United States of America, to
the extent, if any, that such laws are applicable to any Confidential
Information, it shall be considered a work made for hire and CHC shall be
considered the author thereof.
(v)    Executive agrees that documents, copies, records and other property or
materials made or received by Executive that pertain to the business and affairs
of CHC, including all Confidential Information which is in Executive’s
possession or under Executive’s control are the property of CHC and that
Executive will return same and any copies of same to CHC immediately upon
termination of this Agreement or at any time upon the request of CHC.
Notwithstanding the foregoing terms of this Section 5, Executive shall be
permitted to retain copies of this Agreement, and any documentation related to
his compensation, benefits and equity rights arising under or contemplated by
this Agreement.
(e)    Assignment of Inventions. Any new technology, knowledge or information
developed by Executive related to the business of CHC during the term of this
Agreement shall be the exclusive property of CHC to the extent that such
technology, knowledge or information is owned by Executive.
(i)    Executive acknowledges that all Confidential Information and all other
discoveries, know-how, inventions, ideas, concepts, processes, products,
protocols, treatments, methods, tests and improvements, computer programs, or
parts thereof, conceived, developed, reduced to practice or otherwise made by
him either alone or with others, during the course of his employment with CHC
pursuant to this Agreement or any previous employment agreements or arrangements
between Executive and CHC, whether or not conceived, developed, reduced to
practice or made during Executive’s regular working hours or on the premises of
CHC (collectively “Inventions”), and any and all services and products which
embody, emulate or employ any such Inventions will be the sole property of CHC
and all copyrights, patents, patent rights, trademarks, service marks and
reproduction rights to, and other proprietary rights in, each such Invention,
whether or not patentable or copyrightable, will belong exclusively to CHC. For
purposes of the copyright laws of the United States of America, to the extent,
if any, that such laws are applicable to any such Invention or any such service
or product, it will be considered a work made for hire and CHC will be
considered the author thereof.
(ii)    Executive shall disclose promptly to CHC, its successors or assigns, any
Inventions.
(iii)    Executive hereby assigns and agrees to assign all his rights, title and
interest in the Inventions, to CHC or its nominee.
(iv)    Whenever requested to do so by CHC, Executive shall execute any and all
applications, assignments or other instruments which CHC shall deem necessary to
apply for and obtain patents or copyrights of Canada, the United States or any
foreign country or to otherwise protect CHC’s interest in the Inventions and
shall assist CHC in every proper way (entirely at CHC’s expense, including
reimbursement to Executive for all expense and loss of income) to obtain such
patents and copyrights and to enforce them.
(v)    Executive hereby waives for the benefit of CHC and its successors and
assigns any and all moral rights in respect of any Inventions.
6.    Parachute Payments. If any payment or benefit (including payments and
benefits pursuant to this Agreement) Executive would receive from the Company
under this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
paragraph, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall cause to be determined, before any amounts
of the Payment are paid to Executive, which of the following two alternative
forms of payment shall be paid to Executive: (A) payment in full of the entire
amount of the Payment (a “Full Payment”), or (B) payment of only a part of the
Payment so that Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”). A Full Payment shall be made
in the event that the amount received by Executive on a net after-tax basis is
greater than what would be received by Executive on a net after-tax basis if the
Reduced Payment were made, otherwise a Reduced Payment shall be made. If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(A) reduction of cash payments; (B) cancellation of accelerated vesting of the
Options; and (C) reduction of other benefits paid to Executive. The independent
registered public accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of a transaction that results
in Payments shall make all determinations required to be made under this Section
6. The Company shall bear all expenses with respect to the determinations by
such independent registered public accounting firm required to be made
hereunder. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.
7.    Mitigation/Set off. Executive shall not be required to mitigate damages or
the amount of any payment provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement (other than continued medical coverage under Section 3(ii)) be
reduced by any compensation earned by Executive as a result of employment by
another employer or by any retirement benefits received by Executive after the
date of a Qualifying Termination. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates.
8.    Application of Section 409A.
(a)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable under Section 2(f)(ii) unless Executive’s
termination of employment constitutes a “separation from service” with the
Company and its affiliates within the meaning of Section 409A of the Code,
Treasury Regulations and other guidance promulgated thereunder and any such
amount shall not be paid, or in the case of installments, commence payment,
until the first payroll period following the sixtieth (60th) day following
Executive’s separation from service. Any installment payments that would have
been made to Executive during the sixty (60)-day period immediately following
Executive’s separation from service but for the preceding sentence shall be paid
to Executive on the first payroll period following the sixtieth (60th) day after
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.
(b)    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of Executive’s separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this subsection shall be paid in a lump sum to Executive (without
interest), and any remaining payments due under this Agreement shall be paid as
otherwise provided herein.
(c)    Expense Reimbursements. To the extent that any reimbursement payable
pursuant to this Agreement is subject to the provisions of Section 409A of the
Code, any such reimbursement payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred; the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year; and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
(d)    Installments. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.
9.    Other Terminations; Resignations. Upon any other termination of employment
of Executive not covered by Section 2(f)(ii), the Company shall have no further
obligation to Executive hereunder except for the payment or provision, as
applicable, of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), (ii) all unreimbursed
expenses (if any), and (iii) other payments, entitlements or benefits, if any,
in accordance with terms of the applicable plans, programs, arrangements or
other agreements of the Company (other than any severance plan or policy) as to
which Executive held vested rights to such payments, entitlements or benefits,
whether as a participant, beneficiary or otherwise on the date of termination
(clauses (i), (ii) and (iii), collectively, the “Accrued Amounts”).
Upon termination of Executive’s employment from the Company for any reason,
Executive agrees to resign, as of the date of such termination and to the extent
applicable, from the board of directors (or any similar governing body) (and any
committees thereof) of any of the Company’s affiliates.
10.    Immigration Matters. Subject to the Company’s obligations set forth in
this Section 10, Executive shall use all reasonable efforts to obtain and
maintain during his employment with the Company a valid U.S. work visa and to
satisfy all applicable legal requirements of the United States and other
jurisdictions in connection with the foregoing. The Company shall sponsor
Executive’s U.S. work visa and provide reasonable assistance for the U.S. visa
application, including payment of the U.S. visa application fees and reasonable
out-of-pocket attorneys’ fees, subject to the Company’s requirements with
respect to documentation of such expenses.
11.    Indemnification. To the extent other Company executive officers are, or
are made a, party to an indemnification agreement with the Company, the Company
shall also enter into an indemnification agreement with Executive in the same
form as the indemnification agreements, if any, to which all other directors and
senior officers, or are made, a party.
12.    Definitions. Unless otherwise provided, the terms below are defined as
follows for purposes of this Agreement:
(a)    “Affiliate” has the meaning given in the Equity Plan.
(b)    “Cause” means Executive’s: (i) commission of a felony, (ii) gross
negligence, willful misconduct or repeated failure to follow reasonable
directives of the CEO or Board with respect to the Company, any subsidiary or
any Affiliate of the Company or any subsidiary; (iii) material breach of any of
Executive’s obligations under any agreement to which Executive and the Company
or any subsidiary are a party; (iv) willful and continued failure to
substantially perform the duties and responsibilities of Executive’s position,
(v) commission of any activity constituting a material violation or breach under
any federal, provincial or local law or regulation (excluding for greater
certainty minor traffic violations) and (vi) fraud, breach of fiduciary duty,
dishonesty, misappropriation or other intentional material damage to the
property or business of the Company or any of its affiliates or subsidiaries.
With respect to clauses (iii) and (iv), Executive will be given notice and a ten
(10)-day period in which to cure such breach, only to the extent such breach can
be reasonably expected to be able to be cured within such period. The
determination as to whether “Cause” has occurred shall be made by the Board,
which shall have the authority to waive the consequences of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.” A
termination for Cause shall be deemed to include a determination following
Executive’s termination of employment for any reason that circumstances existed
prior to such termination for the Company to have terminated Executive’s
employment for Cause.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Fair Market Value” has the meaning given in the Equity Plan.
(e)    “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability.
(f)    “Ordinary Shares” means the ordinary shares, par value $0.0001 per share,
of the Company (and any shares or other securities into which such Ordinary
Shares may be converted or into which they may be exchanged).
(g)    “Qualifying Termination” means an “Involuntary Termination Without Cause”
or a “Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h).
(h)    “Resignation for Good Reason” means Executive’s resignation from all
positions Executive then holds with the Company and its subsidiaries within
sixty (60) days following any of the following events taken without Executive’s
consent, provided Executive has given the Company written notice of such event
within thirty (30) days after the first occurrence of such event and the Company
has not cured such event within thirty (30) days thereafter:
(i)    a decrease in Executive’s Base Salary and target bonus opportunity of
more than 10% (i.e., a material reduction in Executive’s base compensation),
other than in connection with a comparable decrease in compensation for all
executives of the Company;
(ii)    Executive’s duties or responsibilities are materially diminished;
(iii)    a relocation of Executive’s primary work location by more than fifty
(50) miles from the metropolitan area where the Principal Office is located, but
excluding any relocation to Dallas, Texas or Houston, Texas; or
(iv)    the failure of the Company to obtain a satisfactory agreement from any
successor to all or substantially all of the assets of the Company to materially
assume and materially agree to perform under the terms of this Agreement.
(i)    “Termination Date” means the effective date of a Qualifying Termination.
13.    Executive’s Representation. Executive hereby represents and warrants to
the Company that Executive has carefully reviewed this Agreement and has
consulted with such advisors as Executive considers appropriate in connection
with this Agreement, and is not subject to any covenants, agreements or
restrictions, including, without limitation, any covenants, agreements or
restrictions arising out of Executive’s prior employment, which would be
breached or violated by Executive’s execution of this Agreement or by
Executive’s performance of his duties hereunder. Executive agrees to maintain
the confidentiality of any information of a prior employer during his employment
with the Company.
14.    General Provisions.
(a)    Tax Withholding. All payments to Executive under this Agreement shall be
subject to applicable withholding for federal, state and local income,
employment and other applicable taxes.
(b)    Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by email or facsimile)
or the third day after mailing by first class mail, to the Company at its
primary office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.
(c)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
(d)    Waiver. If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
(e)    Complete Agreement; Amendment or Termination. This Agreement and the
Option Agreement constitute the entire agreement between Executive and the
Company as to the terms and conditions of his employment and supersede any prior
agreements or understandings (including oral agreements) between Executive, the
Company and any of its Affiliates. This Agreement may be amended or terminated
only by written agreement of the Company and Executive.
(f)    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, and the Company (and its
successors); provided, however, that Executive may not assign any duties
hereunder and may not assign any rights hereunder without the written consent of
the Company.
(g)    Choice of Law. This Agreement will be governed by the law of the State of
Delaware, without regard for any conflict of law principles. Further, the
parties consent to the jurisdiction of the state and federal courts of the State
of Delaware for all purposes of the restrictive covenants contained in Section
5. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which Executive or the Company may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.
(h)    Arbitration. Except as otherwise provided herein or in any agreement
which contains restrictive covenants by which Executive is bound, Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to this Agreement, Executive’s employment
with the Company, or the termination of Executive’s employment, shall be
resolved to the fullest extent permitted by law, by final, binding, and (to the
extent permitted by law) confidential arbitration before a single arbitrator in
the State of New York or another location mutually agreed by Executive and the
Company. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Section 1 et seq., as amended, and shall be administered by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with its
then-current Employment Arbitration Rules & Procedures (the “JAMS Rules”).
EXECUTIVE AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS
AGREEMENT, BOTH EXECUTIVE AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT
TO HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING
THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND
APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS.
Nothing in this Agreement shall prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. For the avoidance of doubt, any matters
related to the restrictive covenants contained in Section 5 shall not be subject
to arbitration.
(i)    Other Matters. Executive agrees and acknowledges that the obligations
owed to Executive under this Agreement are solely the obligations of the
Company, and that none of the stockholders, directors, officers, Affiliates,
representatives, agents or lenders of or to the Company will have any
obligations or liabilities in respect of this Agreement and the subject matter
hereof, to the extent allowed by law.
(j)    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
[signature page follows]


IN WITNESS WHEREOF, the parties have executed this Agreement on the date(s)
indicated below.




CHC GROUP, LTD.




/s/ Karl S. Fessenden             
By: Karl S. Fessenden
Title:


Date:    3/12/15            


EXECUTIVE




/s/ Hooman Yazhari
Name: Hooman Yazhari




Date:    3/12/15         





EXHIBIT A
FORM OF RELEASE


Certain capitalized terms used in this Release are as defined in the Employment
Agreement by and between CHC Group Ltd. (the “Company” and, together with its
subsidiaries, the “Company Group”) and Hooman Yazhari, entered into on March 12,
2015 (the “Agreement”) which I have executed and of which this Release is a
part.
I hereby confirm my obligations under the agreements regarding confidentiality
that I have signed, and the restrictive covenants as contained in the Agreement
or any other agreement between me and the Company.
I, Hooman Yazhari, on behalf of myself and my heirs, executors, administrators
and assigns hereby release, acquit, forever discharge (i) the Company Group,
(ii) Clayton, Dubilier & Rice, LLC and First Reserve Management L.P. and the
investment vehicles which are directly or indirectly managed by either Clayton,
Dubilier & Rice, LLC or First Reserve Management L.P., and those entities which
hold a direct and/or indirect interest in the Company and which serve as the
general partner or managing member of any such vehicles or of the general
partner or managing members of such vehicles, (iii) the officers, directors,
agents, servants, executives, employees, members and stockholders or equity
holders of any of the foregoing, (iv) the predecessors, successors, and assigns
of any of the foregoing (both individually and in their official capacities) and
(v) any and all employee pension benefit or welfare benefit plans of the Company
Group (all of the foregoing, collectively, the “Company Released Parties”) from
any and all covenants, contracts, claims, charges, liabilities, demands, causes
of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company Group) I ever had, now have
or may hereafter have against any Company Released Party, arising out of or in
any way related to agreements, events, acts or conduct at any time prior to the
date I execute this Release, including, but not limited to:
(A)    all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment, including, but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; and
(B)    claims pursuant to any federal, state or local law or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
the Older Workers Benefit Protection Act, the federal Employee Retirement Income
Security Act of 1974, as amended, the federal Americans with Disabilities Act of
1990, the California Fair Employment and Housing Act, as amended, the New York
City Human Rights Law, as amended, the Massachusetts Fair Employment Practices
Law, as amended, the South Carolina Human Affairs Law, as amended, tort law,
contract law, wrongful discharge, discrimination, fraud, defamation, emotional
distress, breach of the implied covenant of good faith and fair dealing, libel,
slander, invasion of privacy, or violation of any common law duty owed to me;
provided, however, that nothing in this Release shall be construed in any way
to:
(1)    release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to written agreement, the
Company’s organizational documents or applicable law;
(2)    release any claim by me against the Company under the Older Workers
Benefit Protection Act relating to the validity or enforceability of this
Release;
(3)    release any claim by me based upon events that occur after the Separation
Date; or
(4)    prohibit me from exercising any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency, or to
participate in an investigation or proceeding conducted by the EEOC or other
such agency (provided, however, that I shall not be entitled to recover any
monetary damages or to obtain non-monetary relief in any proceeding under ADEA
or other civil rights statute or if such an agency were to pursue any claims
relating to my employment with the Company).
I further agree, promise, and covenant that, to the maximum extent permitted by
law, neither I, nor any person, organization, or other entity acting on my
behalf has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged, or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary, or other relief) against any of the Company
Released Parties involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages, or
liabilities, in each case which are subject to this Release.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I have been given twenty-one (21) days to review this Release and have been
given the opportunity to consult with legal counsel, and I am signing this
Release knowingly, voluntarily, and with full understanding of its terms and
effects, and I voluntarily accept the severance payments and benefits provided
for herein for the purpose of making full and final settlement of all claims
referred to above. If I have signed this Release prior to the expiration of the
twenty-one (21) day period, I have done so voluntarily. I also understand that I
have seven (7) days after executing this Release to revoke it, and that this
Release shall not become effective if I exercise my right to revoke my signature
within seven (7) days of execution. If I elect to revoke this Release during the
revocation period, this Release shall be void and of no effect in its entirety.
However, I understand that the termination of my employment shall still be
effective.
I agree that I will not make any statements, directly or indirectly, to any
third party that are intended to, or could reasonably be expected to, damage the
business or reputation of any Company Released Party. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).
EXECUTIVE:

Hooman Yazhari
Date:     




EXHIBIT B
FORM OF OPTION AGREEMENT


Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), dated as of _____ __,
2015, by and between CHC Group Ltd., an exempted company with limited liability
under the laws of the Cayman Islands with registered number 213521 (the
“Company”), and the Employee whose name is set forth on the signature page
hereof, is being entered into pursuant to the CHC Group Ltd. 2013 Omnibus
Incentive Plan (as it may be amended, the “Plan”).
The Company and the Employee hereby agree as follows:
Section 1.Grant of Options
(a)Confirmation of Grant. The Company hereby evidences and confirms, effective
as of the date set forth on the signature page hereof (the “Grant Date”), its
grant to the Employee of the number of options to purchase Ordinary Shares as
set forth on the signature page hereof (the “Options”). The Options are not
intended to be incentive stock options under the Code. This Agreement is entered
into pursuant to, and the terms of the Options are subject to, the terms of the
Plan. If there is any inconsistency between this Agreement and the terms of the
Plan or any other agreement between the Employee and the Company (including the
Employment Agreement), the terms of this Agreement shall govern.
(b)Option Price. The Option Price for each Ordinary Share covered by the Options
is the price set forth on the signature page hereof, which shall equal the Fair
Market Value of such Ordinary Share as of the Grant Date (i.e., the closing
price of an Ordinary Share on the New York Stock Exchange on the grant date of
the Options or, if the grant date is not a trading day, on the trading day
immediately preceding the grant date of the Options).
Section 2.Vesting
(a)    Vesting. Except as otherwise provided in Section 2(b) or (c), the Options
shall become vested in five (5) equal annual installments on each of the first
(1st) through fifth (5th) anniversaries of the Effective Date, subject to the
continuous Employment of the Employee with the Company until the applicable
vesting date; provided that if the Employee’s Employment with the Company is
terminated by reason of the Employee’s death or Disability (a “Special
Termination”), any unvested Options then held by the Employee shall vest as of
the effective date of such termination.
(b)    Qualifying Change in Control Termination. In the event of a Qualifying
Change in Control occurring after the date hereof and, within the one (1) year
period immediately thereafter, the Employee’s Employment is terminated in a
Qualifying Termination (“CIC Termination”), one-fifth (1/5th) of the Options (to
the extent then unvested) shall automatically vest upon the effective date of
Executive’s termination of employment.
(c)    Discretionary Acceleration. The Committee, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.
(d)    Shareholder Approval. Notwithstanding any provision herein or in the
Plan, the Options shall not vest and may not be exercised, in whole or in part,
prior to the Company shareholders’ approval, in accordance with the requirements
of the New York Stock Exchange (the “Shareholder Approval”), of an amendment to
the Plan (the “Plan Amendment”) increasing the number of Ordinary Shares
available for grant under the Plan to a sufficient number as to cover all of the
Ordinary Shares subject to the Options granted under this Agreement and the
Options or other equity awards to be granted to other executives or employees of
the Company in 2015, as determined by the Committee. The Company shall use its
commercially reasonable efforts to obtain the Shareholder Approval. In the event
that the Shareholder Approval is not obtained at or prior to the Company’s 2015
annual meeting of shareholders, all the Options shall immediately terminate.
(e)    No Other Accelerated Vesting or Exercisability. The vesting and
exercisability provisions set forth in this Section 2 or in Section 3 shall be
the exclusive vesting and exercisability provisions applicable to the Options
and shall supersede any other provisions relating to vesting and exercisability
(whether in the Plan or elsewhere), unless such other such provision expressly
refers to this Agreement by name and date.
Section 3.Exercisability.
(a)    Exercise. Subject to Section 3(b), once vested in accordance with the
provisions of this Agreement, the Options may be exercised at any time and from
time to time prior to the date such Options terminate pursuant to Section 4.
Options may only be exercised with respect to whole Ordinary Shares and must be
exercised in accordance with Section 5.
(b)    Right to Exercise. Unless otherwise permitted by the Committee, a vested
Option may not be exercised until the first to occur of:
(i)    the fifth (5th) anniversary of the Grant Date;
(ii)    the effective date of the Employee’s termination without Cause;
(iii)    if the Employee resigns upon or after the age of 65, the effective date
of such resignation; and
(iv)    the effective date of the Employee’s Special Termination
Notwithstanding the foregoing, as of any date prior to the termination of the
Options pursuant to Section 4, the restriction on exercisability set forth in
this Section 3(b) shall lapse with respect to a number of Options (less the
number of Options, if any, already exercisable pursuant to this Section 3(b) as
of such date) that is equal to the product of (x) the Options multiplied by (y)
the Investor Transfer Percentage (it being understood, for the avoidance of
doubt, that this paragraph shall not by itself accelerate the vesting of any
unvested Options).
(c)    Other Restrictions on Exercise. Notwithstanding any other provision of
this Agreement or the Plan, the Options may not be exercised in whole or in
part, (A) unless all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) unless the purchase of the
Ordinary Shares by exercise of the Options shall be exempt from registration
under applicable U.S. federal and state securities laws, and applicable non-U.S.
securities laws, or such Ordinary Shares shall have been registered under such
laws, (C) at any time that exercise of the Option would violate the Company’s
insider trading policy and unless, if applicable, the Employee has obtained
pre-trading clearance for the exercise and (D) unless all applicable U.S.
federal, state and local and non-U.S. tax withholding requirements shall have
been satisfied. The Company shall use its commercially reasonable efforts to
obtain any consents or approvals referred to in clause (A) of the preceding
sentence, but shall otherwise have no obligations to take any steps to prevent
or remove any impediment to exercise described in such sentence.
Section 4.Termination of Options
(a)    Normal Termination Date. Unless earlier terminated pursuant to Section
4(b), the Options shall terminate on the tenth (10th) anniversary of the Grant
Date (the “Normal Termination Date”), if not exercised prior to such date.
(b)    Early Termination.
(i)Unvested Options. If the Employee’s Employment with the Company terminates
for any reason (other than a Special Termination or CIC Termination), any
Options held by the Employee that have not vested before the effective date of
such termination of Employment shall terminate immediately upon such termination
of Employment.
(ii)Termination for Cause. If the Employee’s Employment is terminated for Cause,
all Options (whether or not then vested or exercisable) shall automatically
terminate immediately upon such termination.
(iii)Vested Options. Subject to Sections 3(b) and 4(b)(iv), all vested Options
held by the Employee following the effective date of a termination of Employment
shall remain exercisable until the first to occur (the “Option Period”) of:
(A)    in the case of a Special Termination or resignation upon or after the age
of 65, 180 days after the effective date of such termination;
(B)    in the case of a CIC Termination, one (1) year after the effective date
of such termination;
(C)    in the case of any other termination of Employment (other than a
termination for Cause), 90 days after the effective date of termination;
(D)    the cancellation of Options in a Qualifying Change in Control, if
determined by the Committee in accordance with the Plan; and
(E)    the Normal Termination Date,
and, if not exercised within such period, the Options shall automatically
terminate upon the expiration of such period.
(iv)Coordination of Exercise Rights with Post-Termination Periods. If the
Employee resigns (other than upon or after the age of 65) and on the first date
of the Option Period, any of the vested Options are not exercisable solely due
to the exercise restrictions contained in Section 3(b), such vested Options will
not terminate until the earlier of (x) 90 days following the first date
immediately following the lapse of such exercise restrictions in respect of
those Options and (y) the Normal Termination Date.
Section 5.Manner of Exercise
(a)    General. Subject to such reasonable administrative regulations as the
Committee may adopt from time to time, the exercise of vested Options by the
Employee, to the extent permitted by Section 3(b) and the other provisions of
this Agreement, shall be effected pursuant to procedures contained in the Plan
and such other procedures established by the Committee from time to time and
shall include the Employee specifying in writing the proposed date on which the
Employee desires to exercise a vested Option (the “Exercise Date”), the number
of whole shares with respect to which the Options are being exercised (the
“Exercise Shares”) and the aggregate Option Price for such Exercise Shares (the
“Exercise Price”), or such other or different requirements as may be specified
by the Committee. Unless otherwise determined by the Committee, on or before the
Exercise Date, the Employee shall deliver to the Company full payment for the
Exercise Shares (x) in United States dollars in cash, or cash equivalents
satisfactory to the Company or Ordinary Shares valued at the Fair Market Value
at the time the Options are exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of Ordinary Shares in lieu of actual delivery of such shares to the
Company), or any combination thereof (provided, that such Ordinary Shares are
not subject to any pledge or other security interest), in an amount equal to the
Exercise Price plus any required withholding taxes or other similar taxes,
charges or fees, (y) so long as there is a public market for the Ordinary Shares
at such time, by means of a broker assisted “cashless exercise” pursuant to
which the Company is delivered (including telephonically to the extent permitted
by the Committee) a copy of irrevocable instructions to a stockbroker to sell
the Ordinary Shares otherwise issuable upon the exercise of the vested Options
and to deliver promptly to the Company an amount equal to the Exercise Price
plus any required withholding taxes or other similar taxes, charges or fees, or
(z) with the Committee’s approval, by a “net exercise” procedure effected by
withholding the minimum number of Ordinary Shares otherwise issuable in respect
of the Options having an aggregate Fair Market Value at such time that is needed
to pay the Exercise price plus any required withholding taxes or other similar
taxes, charges or fees. The Committee may require the Employee to furnish or
execute such other documents as the Committee shall reasonably deem necessary
(i) to evidence such exercise or (ii) to comply with or satisfy the requirements
of the Securities Act, applicable state or non-U.S. securities laws or any other
law.
Section 6.Certain Definitions. As used in this Agreement, capitalized terms that
are not defined herein have the respective meaning given in the Plan, and the
following additional terms shall have the following meanings:
“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.
“Company” means CHC Group Ltd., provided that for purposes of determining the
status of Employee’s Employment with the “Company,” such term shall include the
Company and/or any of its Subsidiaries that employ the Employee.
“Effective Date” has the meaning given in the Employment Agreement.
“Employee” means the grantee of the Options, whose name is set forth on the
signature page hereof; provided that for purposes of Section 5 and Section 7,
following such person’s death “Employee” shall be deemed to include such
person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.
“Employment” means (i) the Employee’s employment if the Employee is an employee
of the Company or any of its Subsidiaries or (ii) the Employee’s services as a
consultant, if the Employee is a consultant to the Company or any of its
Subsidiaries.
“Employment Agreement” means the Employment Agreement, dated March 12, 2015,
between the Employee and the Company, including any exhibits thereto (as amended
from time to time in accordance with its terms).
“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.
“Grant Date Investor Shares” means the aggregate Investor Shares beneficially
owned by the Investor as of the Grant Date.
“Investor” means CD&R CHC Holdings, L.P.
“Investor Shares” means, as of any particular date, the number of Ordinary
Shares then beneficially owned by the Investor or any of its Affiliates,
calculating all Preferred Shares then beneficially owned by the Investor and its
Affiliates on an as-converted basis.
“Investor Transactions” means the transactions contemplated by the Investment
Agreement, dated August 21, 2014, by and among the Company and Affiliates of
Investor, including, without limitation, the acquisition of the Preferred Shares
at each of the Closings (as defined therein) and issuance of dividends on
Preferred Shares, and the voting arrangements provided under the Post-Closing
Voting Agreement, dated as of October 30, 2014, by and between the Investor and
6922767 Holding (Cayman) Inc., as it may be amended from time to time in
accordance with its terms.
“Investor Transfer Percentage” means, as of any particular date, the quotient
equal to (i) the number of Grant Date Investor Shares sold by Investor prior to
such date divided by (ii) the number of Grant Date Investor Shares.
“Option” means the right granted to the Employee hereunder to purchase one
Ordinary Share for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.
“Option Price” means, with respect to each Ordinary Share covered by an Option,
the purchase price specified in Section 1(b) for which the Employee may purchase
such Ordinary Share upon exercise of an Option.
“Plan” means the CHC Group Ltd. 2013 Omnibus Incentive Plan, as amended from
time to time in accordance with its terms.
“Preferred Shares” means shares of convertible preferred shares of the Company.
“Qualifying Change in Control” means a Change in Control immediately following
which more than 50% of the total voting power of the Company (or, in the case of
a Business Combination, the entity resulting from the Business Combination) is
beneficially owned by any Person, other than Investor, 6922767 Holding (Cayman)
Inc. or their respective Affiliates; provided that, for purposes of determining
whether a Change in Control has occurred, beneficial ownership of any “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) shall
be calculated without taking into account the beneficial ownership of Investor,
6922767 Holding (Cayman) Inc. and their respective Affiliates. For the avoidance
of doubt, none of the Investor Transactions shall constitute or be deemed to
constitute a Change in Control.
“Qualifying Termination” has the meaning given in the Employment Agreement.
Section 7.Miscellaneous.
(a)    Withholding. The Company or one of its Subsidiaries shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Options.
(b)    No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any Ordinary Shares
covered by the Options until the exercise of the Options and delivery of the
Exercise Shares. No adjustment shall be made for dividends or other rights for
which the record date is prior to the delivery of the Exercise Shares.
(c)    Legend on Certificates. Subject to applicable law, the certificates, if
any, representing Exercise Shares shall be subject to such stop transfer orders
and other contractual restrictions as the Committee may deem advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Ordinary Shares are
listed or quoted or market to which the Ordinary Shares are admitted for trading
and, any applicable federal or state or any other applicable laws and the
Articles, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such contractual restrictions.
(d)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the service of the
Company or any of its Affiliates, or to interfere with or limit in any way the
right of the Company or any of its Subsidiaries or Affiliates to terminate such
Employment at any time.
(e)    Non-Transferability of Options. The Options may be exercised only by the
Employee, or, following the Employee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s death
or with the Company’s consent.
(f)        Forfeiture of Awards. The Options granted hereunder (and gains earned
or accrued in connection therewith) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct or Detrimental Activity) as may be adopted by the
Committee or the Board from time to time and communicated to the Employee, and
are otherwise subject to forfeiture or disgorgement of profits as provided by
the Plan. Without limiting the foregoing, in the event that the Employee
materially breaches any of the confidentiality, non-competition or
non-solicitation provisions of the Employment Agreement, then all Options shall
then be forfeited and the Employee shall be required (in addition to any other
remedy available (on a non-exclusive basis)) to pay to the Company, within ten
(10) business days following the first date on which the Employee first breaches
such provisions, an amount equal to the excess, if any, of (A) the aggregate
after-tax proceeds (taking into account all amounts of tax that would be
recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Employee received upon the sale or other disposition of, or
distributions or dividends in respect of, the Options or any Exercise Shares
over (B) the aggregate cost of such Options or Exercise Shares (which, in the
case of Exercise Shares shall be the Exercise Price); provided that, in order to
exercise the remedies in this sentence, the Company must first provide to the
Employee notice of the alleged breach and ten (10) days from the date of the
Employee’s receipt of said notice to cure the breach, but only if, in the
Board’s reasonable good faith determination, such breach can be reasonably
expected to be able to be cured within such period.
(g)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and its Subsidiaries, the Plan, this Agreement and the Options via
the Company website or other electronic delivery.
(h)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(i)        Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)        Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.
(k)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(l)        Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 7(l).
(m)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
(n)    Counterparts. This Agreement may be signed in counterparts (including via
facsimile or other electronic transmission), each of which shall be deemed to be
an original and all of which together shall constitute one and the same
instrument.
(o)    Section 409A. It is intended that the payments and benefits set forth in
this Agreement are, to the greatest extent possible, exempt from the application
of Section 409A and this Agreement shall be construed and interpreted
accordingly. To the extent any payment or benefit set forth in this Agreement is
subject to section 409A, the terms of section 8 of the Employment Agreement
shall apply to this Agreement.
[Remainder of this page intentionally left blank]
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.
CHC GROUP LTD.
By:         
    Name:
    Title:


EMPLOYEE

Name: Hooman Yazhari


Grant Date:
 
 




Options granted hereby:






 




Option Price:
$
 
 
 
 







